Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Zigouris on 10/25/2021.
 
Claims amendment were entered as following:

1.	(Currently Amended) A computer system for real-time determination of attentiveness of an audience in a room to a speaker making a presentation, the computer system comprising:
one or more computer processors;
one or more computer-readable storage devices;
program instructions stored on computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to determine amounts of attentiveness of the audience within the room over time during the presentation utilizing sensors located throughout the room; and
program instructions to determine a measure of attentiveness of the audience, and based on utilizing amounts of movement of members of the audience to determine whether a difference exists between a current audience attentiveness level and an audience attentiveness baseline level;
program instructions to display changes in the measure of attentiveness of the audience to the speaker during the presentation.


17.	(Currently amended) The computer system of claim 1, further comprising program instructions to[[:]] 
record the amounts of movement of members of the audience
.


Allowable Subject Matter
Claims 1, 2, and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reference, Kuhlke et al., Ramaswamy et al. and newly discovered references Lev et al. (US 20140047464 A1) do not specifically teach the measure of attentiveness being based on utilizing the amounts of movements to determine whether a difference exists between a current audience attentiveness level and an audience attentiveness baseline level. In paragraph 40, Kuhlke teaches that the web conference circuit 72 (the circuit 72 was part of the Web Conference Server stated in Fig.3) can determine “focus of attention parameters [for each participant] from detected in visual cues such as eye movement” . Since the Conference System of Kuhlke can monitor the number of participants who moves their eyes, and the paragraph 40 was properly cited for teaching monitor amounts of movement of members of the audience and Kuhlke also teaches noise level of the audience (see also paragraph 40), and Ramaswamy teaches that the audible noise of members 

          For the above reasons, claims 2, and 5-22 are allowed for their dependency from independent claim 1. 


             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
October 25, 2021